Citation Nr: 1519686	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from September 2011 through May 2013, which were considered by the agency of original jurisdiction (AOJ) in the May 2013 statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  For the entire appeal period, the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated January 2011, sent prior to the rating decision issued in August, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for PTSD.  The letter advised him of his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the Veteran was not provided specific VCAA notice with regard to his claim for entitlement to a TDIU, in the May 2013 statement of the case, the AOJ advised him that such claim was inextricably intertwined with his claim for an increased rating for PTSD and, as such, was therein considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the January 2011 letter provided the Veteran with notice pertaining to his and VA's respective responsibilities in obtaining evidence and information and that which was needed to establish an effective date, the May 2013 statement of the case provided the Veteran with notice of the information and evidence necessary to substantiate his TDIU claim, to include notice of 38 C.F.R. § 4.16, which governs the award of such claims, and the basis for the denial of such claim.  Furthermore, during the course of the appeal, the Veteran and his attorney demonstrated, based on their communications, actual knowledge of the information and evidence necessary to substantiate a TDIU claim.  Consequently, the Board finds that no prejudice results to the Veteran in the Board adjudicating his claim at this time.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Relevant to the duty to assist, the Veteran's Social Security Administration (SSA) and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in February 2011 in conjunction with his claim for an increased disability rating for PTSD, which also addressed the impact such disability has on his employability.  Neither the Veteran nor his attorney has alleged that such is inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD, as well as the impact such disability has on his employability, as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  While such examination was conducted four years ago, as will be described in detail below, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his PTSD since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the February 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  In this regard, while the Veteran submitted a statement in August 2012 detailing the functional impairment associated with his PTSD, and alleged resulting unemployability, such allegations were, in fact, noted at the time of the February 2011 VA examination and considered by the examiner.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Furthermore, as relevant to the Veteran's TDIU claim, the Board finds that an examination addressing all the functional impact of all of his service-connected disabilities, which includes PTSD, hearing loss, and tinnitus, is not warranted.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  In the instant case, such an examination is not necessary as the remainder of the evidence of record, to specifically include an April 2011 examination conducted for SSA purposes, adequately addresses the functional impact of such disabilities.   The Board finds that the  SSA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's TDIU claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

A. PTSD

The Veteran filed his claim for an increased rating for PTSD in December 2010.  He contends that he is entitled to a rating in excess of 30 percent rating for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

The Veteran's VA mental health treatment notes from August 2010 and September 2010 indicate he was having problems getting along with people.  A depression screen showed that the Veteran experienced little interest or pleasure in doing things, felt bad about himself on a weekly basis, and felt down, depressed or hopeless.  He also reported having trouble falling asleep, feeling tired, and having little energy nearly every day.  The Veteran indicated having difficulty maintaining romantic relationships at that time.  He also indicated that he was functioning well at work, and reported no anxiety.  His affect was noted as positive. 

A January 2011 VA treatment note indicated the Veteran had a tendency to isolate himself from others.  To that end, he reported having no friends, although he maintained contact with his grown children and his grandchildren.  He denied experiencing nightmares, flashbacks, irritability or anger.  The Veteran indicated he tended to avoid large crowds and fireworks.  There was no evidence or report of hallucinations, paranoia, or delusions. His affect was positive and thought processes were logical.  

In a February 2011 VA treatment note, the Veteran reported decreased sleep, racing thoughts and anxiety.  The Veteran indicated he was experiencing flashbacks, but they were of a positive nature. 

The Veteran was afforded a VA examination in February 2011, at which time he reported that he felt anxious and frustrated most of the time.  The Veteran stated that he was able to project an upbeat mood, but felt that it was a façade.  The Veteran reported getting a minimum amount of sleep, but did not experience nightmares.  He denied problems with his concentration, and felt restless or jittery when in public places with people.  Although he reported experiencing suicidal thoughts upon the breakup of a relationship a year prior, he did not have any plan or intent.  According to the Veteran, it was his second relationship with the same woman, and they broke up due to his partner's belief that the Veteran was not meeting her emotional needs, which caused him to shut down.  The Veteran denied having any friends other than his family members, and he reported being isolated from others.  His hobby was restoring classic cars; although, he was in the process of restoring a car for his son, he was not as interested in the hobby as he used to be.  He also indicated that he was laid off from his job in September 2010 and would not likely return to work, as his boss was selling the business. 

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  He was observed as cooperative, friendly, and attentive.  The Veteran was oriented to person, time, and place.  His immediate memory and remote memory were normal, and his recent memory was mildly impaired.  His speech was clear. He was noted to be easily distracted.  His affect was constricted, and his thought processes and thought content were both unremarkable.  The Veteran's associations were appropriate and he denied hallucinations and delusions.  His judgment was good.  He denied suicidal thoughts and was not a homicidal risk.  The examiner noted that the Veteran displayed inappropriate behavior, in that he got angry at work and swore.  In addition, the Veteran experienced a panic attack once every three months or so.  The examiner concluded that the Veteran's PTSD signs and symptoms did not cause total occupation and social impairment, and although there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, the Veteran displayed generally satisfactory functioning.  The examiner noted that since being laid off, the Veteran was experiencing an increase in PTSD signs and symptoms, as he was no longer distracted by work.  The examiner diagnosed chronic PTSD and assigned a GAF score of 51.

In March 2011, the Veteran applied for SSA benefits.  An examination was conducted and a report issued in April 2011.  In the report, the examiner noted that the Veteran's symptoms had increased since being laid off, but that he was capable of attending, concentrating and remembering complex detailed tasks.  His symptoms were noted to likely reduce his capacity to interact with the general public.  The Veteran had had difficulty interacting with some coworkers but it did not appear to be a consistent problem.  The examiner noted no limitations to the Veteran's memory, understanding or concentration. 

No anxiety was noted in a March 2011 VA treatment note, and the Veteran's thought processes were found to be logical.  He reported no anxiety or depression in April 2011, and in June of that year was found to be alert and oriented, with a positive affect.

An August 2011 neurology treatment note indicated the Veteran's attention, comprehension, recent and remote memory and language were all within normal limits. 

In an October 2011 treatment note, the Veteran was noted to be alert and oriented in all spheres.  His thought processes were logical, linear and goal-directed.  His mood was euthymic with a positive affect.  The Veteran denied experiencing any depression or anxiety.  There was no evidence or report of hallucinations, paranoia, delusions, or suicidal or homicidal intent.  The Veteran was noted to display a cooperative and pleasant demeanor. 

A December 2011 treatment note indicated the Veteran was cooperative and spoke at a normal rate and volume with no evidence of language impairment.  There was no report or observation of any delusions or hallucinations.  The Veteran's judgment and insight were intact, with no problems with recent and remote memory.  Although the Veteran reported feeling anxious and depressed, his current Global Assessment of Functioning score was 58.

Monthly treatment notes from February, May, June and August 2012 all indicate the Veteran was consistently alert and oriented in all spheres. His thought processes were logical, linear and goal-directed.  His mood was noted at all times to be euthymic with a smiling, positive affect.  There was no evidence or report of hallucinations, paranoia, or delusions.  Suicidal or homicidal ideation was absent.  The Veteran displayed a cooperative and pleasant demeanor at all times.  In the May 2012 treatment note, it was noted that the Veteran had been participating in social activities, including dating. 

In July 2012, the Veteran underwent a routine physical examination.  At that time, he denied experiencing depression, anxiety, uncontrollable anger, or any sleep disturbances.  The record indicates that he was seen at VA in August 2012 for medical treatment related to his eye and again he denied experiencing any such symptoms. 

Also in August 2012, the Veteran submitted a statement in conjunction with his Notice of Disagreement.  In his statement, the Veteran reported that his PTSD symptoms had severely impacted his occupational and social functioning.  He indicated that he struggled with significant PTSD symptoms, including chronic depression, anxiety, anger, intrusive thoughts, and strained relationships for the past two years.  The Veteran explained that he was not kept on at his job because he was a liability, due to his PTSD.  The Veteran indicated he had problems working due to PTSD and the related anxiety, depression and intrusive thoughts.  He indicated he found it difficult to focus, and he wasn't social with his co-workers, preferring instead to be left alone.  Since leaving his job, the Veteran primarily isolated himself at home.  He reported having no friends, and his only social activity was seeing his children.  The Veteran indicated losing interest in working on cars, his former hobby.  He further explained that he worked very hard to control his anger and remain calm.  

In a February 2013 VA treatment note, the Veteran indicated a decrease in his motivation level, as well as isolation and a possible increase in a "low-level depression."  The Veteran stated that he felt such feelings were not typical, as he usually had increased energy and felt fairly positive. 

As reflected in a March 2013 treatment note, such symptoms had abated.  The Veteran reported feeling less depression, increased motivation, and less isolation since the prior session.  He indicated enjoying spending time with his adult children and their families.  The Veteran also reported feeling less anxious around his usual stressors: being in crowds, hearing or seeing helicopters or fireworks, and going into places with no windows or doors visible.  Later that month, the Veteran reported that he was scheduled to perform some home repairs for people and was noted to be in good spirits.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, such has been described repeatedly as positive.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, the Veteran's speech was described as clear.  Furthermore, there is no evidence of panic attacks occurring more than once a week, as while the February 2011 VA examiner found the Veteran experienced a panic attack every three months or so, there is no indication in the record of any other such attack.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood. 

The Board notes that the Veteran indicated he had difficulty in establishing and maintaining effective work and social relationships.  With regard to the Veteran's social functioning, despite his allegations to the contrary, the evidence reveals that he maintained a relationship with his children and their families despite his PTSD symptomatology.  In this regard, the Board is cognizant of the Veteran's implication that interacting with his family members does not constitute a social life.  However, the question before the Board involves social impairment as opposed to the nature of one's social life.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members.  In addition, the record indicates that, although he had issues maintaining a romantic relationship in the past, the Veteran was dating again.  Also, the Veteran was not isolating himself, as he was doing remodeling work for other people. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board notes that the Veteran indicated a history of isolating himself from his coworkers due to anger issues he attributed to his PTSD.  However, the Veteran was able to work as a supervisor for many years despite such symptomology.  While the Veteran indicated that he was not retained by his new employer due to his being a liability due to his PTSD and the increased cost of insurance premiums, there is no evidence that this is the case.  His SSA records include a 2011 statement from his former boss indicating he was not retained because there was no work available.  Additionally, a 2012 statement indicates that the Veteran was not retained because the company was sold. 

Additionally, the Board notes that the Veteran was assigned GAF scores of 51 and 58, suggesting no more than moderate impairment, which is consistent with a 30 percent rating.  In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 51 and 58, which represent moderate symptoms. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board finds that the symptoms of the Veteran's PTSD are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran had some difficulty adapting to stressful circumstances, including work; however, his symptoms have not been shown to be manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and oriented times three.  His speech was noted as clear and his affect and thought processes were positive and normal.  His associations were appropriate and there was no indication of any hallucinations and delusions.  The Veteran also denied suicidal ideation and was found not to be a homicidal risk.  Moreover, as previously discussed, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas, as he has been able to maintain a relationship with his children, and until the company he worked for was sold, he had maintained regular employment, some of which was in a supervisory capacity.

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and his affect and thought processes were noted as normal.  His associations were appropriate and he denied hallucinations and delusions.  He also denied suicidal ideation and was noted as not a homicidal risk.  Although there was mention in the February 2011 VA examination that the Veteran had experienced a sense of a foreshortened future, the overall evidence clearly indicates no other criteria to satisfy a 100 percent rating.  Consequently, the Board finds that the Veteran's PTSD symptomatology does not result in total occupational and social impairment.

Therefore, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to anxiety; chronic sleep impairment; mild memory loss; and difficulty adapting to stressful circumstances, including work or a work life setting, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment.  Consequently, a rating in excess of 30 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, while the Veteran asserted that he is unable to maintain gainful employment because of his PTSD, the record reflects, as discussed previously, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD.  Therefore, the benefit of the 

doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

B. TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the Veteran is service-connected for PTSD, rated as 30 percent disabling; bilateral hearing loss, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined disability rating is 50 percent.  Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU, even when combining such disabilities as one as governed by 38 C.F.R. § 4.16(a). 

However, it is VA policy that all Veterans who are unable to work due to a service-connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service. 38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Therefore, the Board must determine whether the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation so as to warrant referral to the Director of C&P.  Factors such as employment history, as well as educational and vocational attainments, are to be taken into consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities. 

The record reflects that, post-service, the Veteran worked in a variety of occupations.  Immediately following service, he worked in construction, then as a police officer, and subsequently for a railroad.  He then earned Bachelor's and Master's degrees in Theology and Education, respectively.  While in college, the Veteran worked as an electrician, mechanic, and roofer.  He taught college-level classes after graduating, and then worked for the post office, a sheriff's office, and, ultimately, a construction company.  The Veteran's SSA application indicates that he worked from 1993 to 2011 in various occupations, including construction project manager, construction installer, and grocery store management.  

In September 2008, the Veteran was afforded a VA examination to address his initial claim for service connection for PTSD.  The claims file was reviewed and the Veteran was interviewed.  The VA examiner noted the Veteran experienced reduced reliability and productivity due to PTSD signs and symptoms.  She noted deficiencies in work due to these signs and symptoms, although the Veteran did tend to work long hours in multiple jobs in an attempt to cope with his anxiety and PTSD.  At the time of the examination, the Veteran was working full time as a siding installer.  The VA examiner assigned a GAF score of 60, indicating moderate symptoms and/or moderate difficulty in, among others, occupational functioning. 

As noted above, in February 2011, the Veteran was afforded a VA examination to address the severity of his PTSD.  The claims file was reviewed and the Veteran was interviewed.  The Veteran reported that he was laid off in September 2010, and did not believe that he would be able to return to work, as his boss had sold the company.  Prior to being laid off, the Veteran had worked at the company since 2004.  He had never been disciplined at work.  The Veteran indicated that he had wanted to work until at least age 66, and that since being laid off he noticed an increase in frequency and severity of symptoms, as he no longer had work to distract him.  The Veteran indicated experiencing episodes of anger and irritability at his fellow employees while at work.  At the time of the examination, the examiner noted, the Veteran did not contend that his unemployment was due to the effects of his mental disorder.  The examiner noted an occasional decrease in the Veteran's work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but indicated there was generally satisfactory functioning.  The examiner noted that the Veteran's PTSD symptoms actually increased when he was no longer working, and that work was a way for the Veteran to minimize his symptoms.  

Also in February 2011, the Veteran submitted a statement to VA in which he described being laid off due to a lack of work.  He indicated the business was going to be sold, and he would be retained on an as-needed basis.  The Veteran indicated that, if he were let go, he would have difficulty in finding a new job due to the "strikes" against him.  However, the Veteran did not elaborate as to what these strikes were.

In May 2011, in determining that the Veteran was not entitled to disability benefits, a SSA examiner concluded that, although the Veteran's overall medical condition placed restrictions on his ability to work and prevented him from performing his past work, the Veteran's condition was not severe enough to keep him from working.

As noted above, the Veteran submitted a statement in August 2012 describing the effect of his service-connected disabilities on his ability to work.  The Veteran explained that he had balance problems due to his hearing, and so he was unable to work on ladders because he could fall off of them.  In addition, he experienced PTSD-related anxiety, depression and intrusive thoughts while at work.  He indicated he had problems staying focused, and did not socialize with his co-workers.  The Veteran concluded by stating his PTSD symptoms severely impacted his occupational functioning. 

Also in August 2012, the Veteran's former employer submitted a statement indicating the Veteran had been laid off due to the company being sold. 

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the Veteran is currently service-connected for PTSD, hearing loss, and tinnitus.  However, the evidence of record establishes that the Veteran stopped working as a result of the sale of his former employer's company to his co-worker and that he is currently able to work.

The Board notes that the Veteran applied for SSA disability and was found by an examining physician to be capable of working.  The SSA examiner noted that the Veteran was capable of attending, concentrating, and remembering complex, detailed tasks.  The examiner indicated that the Veteran's ability to interact with the general public may be reduced due to his symptoms, although any issues he had interacting with coworkers did not appear to be consistently problematic.  The examiner noted that, although the Veteran had some hearing loss, he was able to hear conversational speech with hearing aids.  The Veteran was noted to have been treated for mental health issues, but was able to understand most instructions, make decisions, and interact with others as needed.  The examiner concluded that, although the Veteran's overall medical condition placed restrictions on his ability to work, and the condition may prevent him from doing his past work, it did not prevent him from doing less demanding work. 

The Board finds that the SSA examiner's opinion is the only opinion of record that addresses the Veteran's service-connected disability as it relates to his ability to work.  The SSA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the opinion of the SSA examiner.  There is no contrary opinion of record.  The Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected PTSD, hearing loss and tinnitus do not affect his ability to work and the Veteran is not unemployable solely because of his service-connected disabilities. 

In his August 2012 application for TDIU, the Veteran indicated that he applied for employment the same month he was laid off, but was not hired.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In this regard, the Board notes that the Veteran has been considered to have a 50 percent combined disability rating.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As indicated above, despite some employment limitations imposed by the Veteran's service-connected disabilities, the weight of the probative evidence is against a finding that his service-connected disability solely would prevent him from employment when considering his education and experience.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected PTSD, hearing loss, and tinnitus. 

Furthermore, to the extent that the Veteran and his representative have alleged that such service-connected disabilities render the Veteran unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the Veteran's statements to VA and SSA examiners and his employer's statements.  Therefore, such allegations are accorded little probative weight.  Hence, the lay assertions are outweighed by the more probative medical opinion.  Moreover, the competent medical evidence offering detailed specific specialized determinations regarding the Veteran's functional impairment are the most probative evidence, and, in fact, contemplate the Veteran's assertions regarding his symptomatology and their perceived impact on his employability.    

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER


A rating in excess of 30 percent for PTSD is denied.

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


